Citation Nr: 1710194	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear.

2.  Entitlement to a rating in excess of 10 percent for right knee patellar subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO in Portland, Oregon reduced the disability rating for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear from 20 percent to 10 percent, from May 1, 2009.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in January 2010.

In a March 2012 decision, a Decision Review Officer (DRO) granted service connection for right knee patellar subluxation and assigned an initial 10 percent disability rating, from February 11, 2012.

In June 2012, the Veteran and her husband testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record. 

In March 2013, the Board restored the 20 percent rating for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear, from May 1, 2009, and remanded both claims for higher ratings for further development. 

On remand, in a March 2013 decision, the Appeals Management Center (AMC) in Washington, DC implemented the Board's restoration of the 20 percent rating for the service-connected right knee disability.  However, after accomplishing further action, the AMC continued to deny the remaining matters on appeal (as reflected in a May 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In April 2016, the Board again remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in an August 2016 SSOC) and returned these matters to the Board for further consideration.

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims for increased ratings for service-connected right knee disabilities is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the April 2016 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA examination to obtain information as to the severity of her service-connected right knee disabilities.  Subsequent to this remand, the United States Court of Appeals for Veterans Claims held that in order to adequately assess functional impairment of a joint, the joint involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board points out that, although the Veteran's residuals of right knee arthroscopic release are evaluated under Diagnostic Code 5262, for impairment of the tibia and fibula, limitation of motion has been considered in evaluating the disability, and a higher rating is potentially assignable on this basis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5260 and 5261. 

Pursuant to the Board's remand, in June 2016, the Veteran underwent right knee examination.  The report of that examination reflects that ranges of active right and left knee motion were reported, and the examiner noted that there was evidence of pain with weight bearing.  However, the ranges of passive motion of each  knee were not provided.  See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 168-170.  

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected right knee residuals of right knee arthroscopic release.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board points out that, as additional information will be obtained addressing the severity of the service-connected right knee patellar subluxation during the VA knee examination, Board action on this claim, at this juncture, would be premature; hence, this matter is being remanded, as well.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of her increased rating claims.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably,  any notice(s) of examination-sent to her by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Portland Vista electronic records system (dated to March 2016) and from the VA Medical Center (VAMC) in Seattle, Washington (dated to March 2003).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the one or more claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of each claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Portland Vista electronic records system (dated since March 2016) and from the VAMC in Seattle, Washington (dated since March 2003).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of her service-connected right knee disabilities.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of  the right knee on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The same range of motion testing should also be accomplished for the left knee (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of the right knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Additionally, the examiner should report whether there is any ankylosis of the right knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Further, the examiner should identify and comment on the existence. and. as appropriate, any right tibia or fibula impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to her by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each claim for increase, apply the provisions of 38 C.F.R. § 3.655(b).  

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication in August 2016), and all legal authority (to include, with respect to each claim, consideration and discussion of whether staged rating is appropriate). 

8.  If any  benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC that reflects consideration of all additional, relevant evidence, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


